Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on have been fully considered but they are not persuasive. It is argued that the amendments to independent claims 1, 9 and 19 regarding lack of antecedent basis of recitations of “the water” have mitigated the rejection. This is not found persuasive, because
Arguments directed to the rejection of 2, 3, 10 and 11 regarding recitations of “taste properties”, “water properties”, “customer personal preference setting” are persuasive, in view of the claim amendments, and the rejection of these claims regarding indefiniteness of these terms has been overcome. 
Regarding the 103 rejection over Boggavarapu in view of Hardesty and Pope, it is argued that the applied prior art does not teach or suggest the feature of the claims pH adjustment unit adjusting one or more of voltage or current of the unit or a flow velocity of the water in the pH adjustment unit, and in response to an adjustment control signal.
It is firstly submitted that Boggavarpu discloses a control unit for a coffee brewing maker in the form of a customer control interface at paragraphs [0008, 0093, 0117]. It is also submitted that Boggavarapu discloses a pH adjustment in paragraph [0126] concerning a unit for mixing water from multiple reservoirs, having different water characteristics, in real time to control the pH or other characteristics of the water. Such control of mixing unit implies or infers control of the flow rate, or at least presence or absence of flow, from plural ones of such reservoirs in the pH adjustment unit. 
In addition, it is submitted that Pope explicitly teaches control of pH levels of dispensed beverages, by selective restriction or otherwise controlling flow rate of liquid from beverage sources, responsive to explicit control signals, in mixing and other beverage preparation units [0007, 0008, 0023 and 0028-0030]. Thus, it would have been obvious to one of ordinary skill in the controlled brewing of customized, tailored coffee beverages, to have augmented the Boggavarapu system, by utilizing actual, discrete control signals from the pH and other sensors in the pH adjustment unit and at other points of the system, for discrete control of flow rate or velocity of water in the unit, by control of pumps and/or valves from the beverage sources, as taught by Pope and Hardesty, in order to more accurately control the pH and other characteristics of the water and of the coffee beverages being dispensed, so as to achieve improved, consistent better coffee taste, and optimized, consistent strength and other characteristics of the brewed coffee.
The terminal disclaimer filed on 20 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,512,256 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In each of independent claims 1, 9 and 19, recitations of “the water in the pH adjustment unit” continue to lack antecedent basis, as it is unclear whether such water encompasses the same or a different volume(s) of water from that which is to be fed to the pH adjustment unit. 
In each of dependent claims 5-7, 13-15, 17 and 19, it is unclear whether respective recitations of “the water”, “the water to be fed”, respectively, refer back to, or correspond to either the volume of water which has had its target pH value adjusted, or is to be fed to the coffee maker brewing unit, or instead is present in the pH adjustment unit, as recited in independent claims 1, 9 and 19.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 8-12 and 16-19 are rejected under 35 U.S.C. 103 as obvious over Boggavarapu PGPUBS Document US 2018/0000108 (effective filing date of February 18, 2013, based on Provisional application 61/766,066) (hereafter Boggavarapu) in view of Hardesty et al PGPUBS Document US 2005/0214433 (hereafter Hardesty) and Pope PGPUBS Document US 2008/0175963. 
For independent claims 1, 9, and 19, Boggavarapu discloses a coffee maker apparatus and corresponding method for controlling the taste of brewed coffee, and other products where water is incorporated into beverages, by an integrated beverage system 10/12 configured to prepare the coffee beverages by heating, grinding, roasting, and brewing, and controlling the coffee taste by control of the beverage pH and amounts of other additives such as minerals or ingredients added to optimize the coffee taste [0086-0088, 0093, 0126]. The apparatus comprises a control unit comprising a control unit comprising local computer or controller 14 and computer units transmitting and receiving data via the cloud and servers, which may be integrated into the integrated beverage system configured to brew a suitable beverage such as coffee [0089, 0090, 0213-0215], the apparatus being configured to receive and determine a selected, desired taste of coffee corresponding to an unspecified pH optionally in combination with addition of minerals and other ingredients with an adjustment unit to control the pH and other mineral or ingredient content of the water being brewed to make coffee to achieve the desired taste [0091, 0126], including at least one unit for adjusting pH value of the water to a desired or target pH value by control of the pH level 
Boggavarapu discloses the control unit or control unit system configured to correlate, a general correlation or profile of coffee taste relative to corresponding pH values and to value of minerals and other mixed ingredients, monitoring of the beverage pH, mineral and ingredient values as determined by sensors or monitors relative to target or set point values and effecting of control adjustment by the pH adjustment unit to adjust pH [0138], and values of minerals and other ingredients so as to achieve the target or set point values [0153]. Boggavarapu correlates user taste preferences to target pH values and other water or beverage parameters [0090, 0091, 0094, 00126], and sensing and control of the pH values and related parameters corresponding to taste, of the water fed into coffee brewing units (also see [00126, 00138, 00153]). 
Boggavarpu also discloses a control unit for a coffee brewing maker in the form of a customer control interface at paragraphs [0008, 0093, 0117]. Boggavarapu discloses a pH adjustment in paragraph [0126] concerning a unit for mixing water from multiple reservoirs, having different water characteristics, in real time to control the pH or other characteristics of the water. Such control of mixing unit implies or infers control of the flow rate, or at least presence or absence of flow, from plural ones of such reservoirs in the pH adjustment unit. Electronic control of flow rate through pumps and valves, generally, in the brewing system is disclosed by Boggavarapu at [0117]. Boggavarapu discloses a network of sensors for monitoring coffee beverage pH and 
The claims now all differ by requiring receiving of an adjustment control signal and adjusting the pH of the water to be fed to the brewing unit being in response to such signal, such pH corresponding to a desired coffee taste. Pope explicitly teaches control of pH levels of dispensed beverages, by selective restriction or otherwise controlling flow rate of liquid from beverage sources, responsive to explicit control signals, in mixing and other beverage preparation units [0007, 0008, 0023 and 0028-0030]. 
Hardesty explicitly teaches to adjust pH values of water in the preparation of coffee for coffee makers, and directly responsive to a profile range of taste and flavor characteristics, based on a mapped relationship between a plurality of target pH values and corresponding coffee tastes (figure 1 reference numerals 120, 122, 124 and 126 and paragraphs [0023, 0025, 0039, 0092-0109, 0122, 0142 and 0143]. 
Pope teaches a system, method and apparatus for detecting and adjusting pH level of beverages including coffee, in which flavor or taste preference profiles are evaluated [0002-0004], in which a controller receives signals of sensed pH as well as the flavor or taste profiles to actuate adjustment of the dispensing of the prepared coffee or other beverage prepared, relative to a set-point or target pH value [0005-0008, 0018-0022].
Thus, it would have been obvious to one of ordinary skill in the art of brewing coffee to have a customized taste, to have configured the controller and adjustment unit of Boggavarapu, to adjust pH of the water being fed to the brewing unit, responsive to received adjustment control signals, as suggested by Hardesty and Pope, so as to 
More specifically, it would have been obvious to one of ordinary skill in the controlled brewing of customized, tailored coffee beverages, to have augmented the Boggavarapu system, by utilizing actual, discrete control signals from the pH and other sensors in the pH adjustment unit and at other points of the system, for discrete control of flow rate or velocity of water in the unit, by control of pumps and/or valves from the beverage sources, as taught by Pope and Hardesty, in order to more accurately control the pH and other characteristics of the water and of the coffee beverages being dispensed, so as to achieve improved, consistent better coffee taste, and optimized, consistent strength and other characteristics of the brewed coffee.
It would have been additionally obvious to one of ordinary skill in the automated coffee beverage preparation art to have augmented the software of the computerized control system of Boggavarapu to enable control of the coffee brewing beverage pH to a predetermined corresponding one of plurality of target pH values, as taught by Hardesty, so as to more exactly or accurately match and achieve selected, optimal tastes of the consumers.
 For claims 2, 3, 10 and 11, Hardesty further suggests that the evaluated taste and flavor characteristics of coffee relate to "consumer", thus 'customer' preferences [0003-0005, 0021], and also have been studied or evaluated by experts or professionals who have developed techniques for comparing the pH of coffee beverages relative to proportion of other properties of the coffee [0039, 0040, 0045, 0046, Table 1, 0108, 0109].

For claims 8 and 16, Pope further teaches the adjustment control signal being based on both the target or set-point pH value and an initial pH value of the water, in order to allow compensation for changes in pH occurring as a result of decay of freshness of the coffee beans or grinds [0004, 0007, 0019]. 
For claim 18, Boggavarapu further discloses storage of consumer personal preferences, thus taste preferences [0090].
For claim 17, Boggavarapu further discloses sensing of water pressure and pH, thus of water input including pH into the apparatus or system [0138].
Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as obvious over Boggavarapu PGPUBS Document US 2018/0000108 in view of Hardesty et al PGPUBS Document US 2005/0214433 and Pope PGPUBS Document US 2008/0175963,, as applied to claims 1-4, 8-12 and 16-19 , and further in view of Wilkins et al  PGPUBS Document US 2005/0263457. Claim 5 further differs by requiring the control unit being configured to determine a descaling target pH value of water, based on a hardness setting of the water and time it takes for the pH adjustment unit to adjust pH of the water to descale the coffee maker. Wilkins teaches a coffee brewing machine including pH adjustment and sensing and control of other water parameters to enhance or maintain coffee beverage taste standards, in which the pH and related alkalinity of brewing water is also adjusted to achieve values or ranges to maintain beverage taste standards [0007, 0046, 0047, 0062, 0063], such pH values also effective to minimize scaling 
Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as obvious over Boggavarapu PGPUBS Document US 2018/0000108 in view of Hardesty et al PGPUBS Document US 2005/0214433 and Pope PGPUBS Document US 2008/0175963, as applied to claims 1-4, 8-12 and 16-19, and further in view of Wilkins et al PGPUBS Document US 2005/0263457 and Schoenrock et al patent 3,973,986. Wilkins further teaches at least one ion exchanger in a treatment container for the coffee brewing water and having ion exchange resins that include both anion exchange and cation exchange resins configured to exchange undesirable for desirable anions and cations for claims 6 and 7 to remove further impurities [0020, 0062, 0066]. 
These claims further differ by requiring the anion exchange resins to have been prepared by immersion of the anion exchange resins in saturated bicarbonate solution. However, Schoenrock teaches the treatment of water utilized in beverage preparation to include passage of the water through both anion and cation exchangers, in which the anion exchangers have been produced or regenerated by a saturated solution of alkali bicarbonates (column 1, lines 5-25; column 4, lines 11-34 and column 12, lines 45-57). Thus it would have been further obvious to one of ordinary skill in the coffee beverage brewing arts to have modified the Boggavarapu system by utilizing the ion exchanger treatment mechanism, as taught by Wilkins in combination with Schoenrock, in order to 
Applicant's amendment necessitated the new or modified ground(s) of rejection presented in this Office action, concerning additional aspects of the applied prior art references.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The 
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

 
JWD
02/17/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778